United States Court of Appeals
                                                                                                                                   Fifth Circuit
                                                                                                                                     F I L E D
                                 IN THE UNITED STATES COURT OF APPEALS
                                                                                                                                        April 2, 2007
                                                    FOR THE FIFTH CIRCUIT
                                                                                                                              Charles R. Fulbruge III
                                                                                                                                      Clerk

                                                              Summary Calendar
                                                                No. 06-30743




MARK BLACKMAN,
                                                                                                                      Plaintiff-Appellant,

                                                                        versus

GLOBAL INDUSTRIES OFFSHORE, L.L.C.,
ET AL.,

                                                                                                                      Defendants-Appellees.



                                         Appeal from the United States District Court
                                            for the Western District of Louisiana
                                                (6:05-cv-01160-RFD-MEM)


Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

           The district court denied Mark Blackman’s request for appointment of counsel for his Title

VII employment discrimination suit. Blackman appeals. Finding no error, we affirm.

                                 I. FACTUAL AND PROCEDURAL BACKGROUND

           Blackman, a pro se litigant, filed suit against Global Industries Offshore (“Global”) in 2005

alleging wrongful termination based on numerous state and federal grounds, among them, sexual



           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
harassment, race and age discrimination. After an investigation, the United States Equal Employment

Opportunity Commission (“EEOC”) concluded that Blackman, who was a lift boat employee, was

discharged when Global terminated all of its lift boat employees because it sold its lift boat division.

        On September 9, 2005, Blackman filed a Motion for Appointment of Counsel. Although he

did not specify the statutory provision under which he was applying, the Magistrate Judge interpreted

his motion as being filed under 42 U.S.C. § 2000e-5(f)(1), which provides for appointment of counsel

in Title VII suits “in such circumstances as the court may deem just.” On June 21, 2006, the district

court denied Blackman’s motion, holding that he was not entitled to appointment of counsel under

either § 2000e-5(f)(1) or 28 U.SC. § 1915(e)(1) (providing for appointment of counsel in proceedings

in forma pauperis). Blackman appeals the district court’s ruling.

                                     II. STANDARD OF REVIEW

        We review for abuse of discretion the refusal to appoint counsel for a Title VII plaintiff.

Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986). The district court should consider

“(1) the merits ofthe plaintiff's claims of discrimination; (2) the efforts taken by the plaintiff to obtain

counsel; and (3) the plaintiff's financial ability to retain counsel.” Id. Gonzalez v. Carlin, 907 F.2d

573, 580 (5th Cir. 1990) (citing Caston v. Sears, Roebuck & Co., 556 F.2d 1305, 1309 (5th Cir.

1977)). No one factor is conclusive. Id.

        It is well-established that “pro se complaints are held to less stringent standards than formal

pleadings drafted by lawyers.” Miller v. Stanmore, 636 F.2d 986, 988 (5th Cir. Unit A Feb. 1981).

Pursuant to 28 U.S.C. § 1915(e)(1), the court may appoint an attorney to represent a litigant in

federal court. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). In evaluating whether

the appointment of counsel is proper, the district court considers the type and complexity of the case,


                                                     2
the litigant’s ability to investigate and present the case, and the level of skill required to present the

evidence. See id. at 213. We review the denial of appointment of counsel under § 1915(e)(1) for

abuse of discretion. See Jackson, 811 F.2d at 261.

                                          III. DISCUSSION

         The district court’s conclusion that Blackman failed the “merits” prong of the § 2000e-5(f)(1)

test for appointment of counsel in a Title VII case was not an abuse of discretion. We find appellant’s

arguments that the EEOC investigation file is incomplete and that it did not conduct a full

investigation to be without merit in regard to his appointment of counsel claim.

         Although Global argues that Blackman failed to raise his § 1915(e)(1) in pauperis claim

below, we nevertheless consider the claim because of the “less stringent standards” governing pro se

appeals, because Blackman, in his September 9, 2005 letter to the court, did not specify which

statutory provision he was relying on for his request, and because the district court considered the

claim.

         In Romero v. Becken, 256 F.3d 349, 354 (5th Cir. 2001), this court upheld the denial of a §

1915(e)(1) in pauperis claim because it agreed, after a review of the record, with the district court’s

conclusion that the plaintiff had the present “ability to investigate and present the case.” Similarly,

here, the district court found that Blackman is “capable of articulating his claims and adequately

representing his interests in this case.” After reviewing the record, we likewise agree with the district

court’s assessment and conclude that the district court did not abuse its discretion in denying

Blackman’s § 1915(e)(1) in pauperis claim.

                                          IV. CONCLUSION

         For the foregoing reasons, the judgment of the district court is AFFIRMED.


                                                    3
AFFIRMED.




            4